Name: Commission Regulation (EC) No 2020/2001 of 15 October 2001 on the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic geography;  trade policy;  economic analysis;  cooperation policy
 Date Published: nan

 Avis juridique important|32001R2020Commission Regulation (EC) No 2020/2001 of 15 October 2001 on the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States (Text with EEA relevance) Official Journal L 273 , 16/10/2001 P. 0006 - 0014Commission Regulation (EC) No 2020/2001of 15 October 2001on the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1172/95 of 22 May 1995 relating to the trading of goods by the Community and its Member States with non-member countries(1), as last amended by Commission Regulation (EC) No 1917/2000(2), and in particular Article 9 thereof,Whereas:(1) In accordance with Article 9 of Regulation (EC) No 1172/95 the introduction of the nomenclature of countries and territories is the responsibility of the Commission.(2) The version thereof valid as at 1 January 2001 was set out in the Annex to Commission Regulation (EC) No 2032/2000(3).(3) The alphabetical coding of countries and territories is based on the ISO alpha 2 standard into force as far as it is compatible with the requirements of Community legislation; moreover, it is preferable to have a transition period allowing Member States to adapt to the amendments made; it is essential for purposes of simplification for this transition period to end when the provisions revising the rules on the Single Administrative Document come into force.(4) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Statistics relating to the Trading of Goods with Non-member Countries,HAS ADOPTED THIS REGULATION:Article 1The version valid as of 1 January 2002 of the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States is set out in the Annex hereto.Article 2This Regulation shall enter into force on 1 January 2002.However, the Member States may use the three-digit numeric codes also shown in the Annex to this Regulation until the provisions revising Annexes 37 and 38 of Commission Regulation (EEC) No 2454/93(4) come into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 October 2001.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 118, 25.5.1995, p. 10.(2) OJ L 229, 9.9.2000, p. 14.(3) OJ L 243, 28.9.2000, p. 14.(4) OJ L 253, 11.10.1993, p. 1.ANNEXNOMENCLATURE OF COUNTRIES AND TERRITORIES FOR THE EXTERNAL TRADE STATISTICS OF THE COMMUNITY AND STATISTICS OF TRADE BETWEEN MEMBER STATES(Version valid with effect from 1 January 2002)>TABLE>